43 F.3d 1468
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Petitioner Appellee,v.William T. DAVIS, Jr.;  Jeanette C. DAVIS, as Trustee forShiloh Trust;  William T. DAVIS, Sr.;  William T.DAVIS, III;  Jeanette C. DAVIS,Individually, Respondents Appellants,v.FUND and BANK, Real Party of Interest Lloyd Bentsen,Governor of the Fund (Alter Ego Secretary of Treasury);Janet Reno, Interpol Member and a Fund Officer (Alter EgoUnited States Attorney General);  FEDERAL RESERVE BOARD ofGOVERNORS, (Principal's Alter Ego);  Edward B. Skowysz;  L.L. Howard;  W. H. Bradley;  Gary Ronell;  R. L. Commerson;James B. Thompson;  John B. Grimbell;  William B. Traxler;E. S. Swearingen, Third Party Defendants.
No. 94-1590.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 2, 1994.Decided Dec. 19, 1994.

Appeal from the United States District Court for the District of South Carolina, at Florence.  William B. Traxler, Jr., District Judge.  (CA-93-2893)
William T. Davis, Jr., Jeanette C. Davis, William T. Davis, Sr., William T. Davis, III, Appellants Pro Se.  Gilbert Steven Rothenberg, Gary R. Allen, Samuel Robert Lyons, United States Department of Justice, Washington, D.C., for Appellee.
Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellants appeal the district court's order requiring them to appear and show cause as to why they should not be held in contempt for failure to comply with previous orders issued by the district court.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
Therefore, we grant Appellee's motion to dismiss.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The Davises have also filed in this Court a "Notice of Motion for Summary Judgment."   This motion is denied